DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 – 23, 25, 27 – 28, 30 – 33, and 35 – 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (2008, IEEE), and further in view of Zhong (2009, IEEE).
With respect to independent claim 21, in Fig. 1 Shen teaches an inspection apparatus comprising:
THz Emitter that is configured to irradiate a sample sample in which a plurality of layers two layers as shown in Fig. 1 are laminated with a terahertz wave;
a detector THz Receiver that is configured to detect the terahertz wave from the sample to obtain a detected waveform; and
a controller Shen uses a TPI imaga 2000 system as disclosed under II. Experimental Method on p. 407 and is silent with a controller. However, Zhong uses the same TPI imaga 2000 in Fig. 1 which has a controller; therefore, Shen should have a controller that is programmed to estimate as shown in Fig. 5 a position of a boundary surface of the plurality of layers on the basis of the detected waveform and a library as shown in Fig. 5 that indicates an estimated waveform of the terahertz wave from the sample,
the library as disclosed in the second paragraph of the left column on p. 410 being generated on the basis of a sample waveform that is the detected waveform obtained by irradiating the sample or a sample member with the terahertz wave, the sample member having specifications that are same as those of the sample.
With respect to dependent claim 22, Shen teaches in Fig. 5 wherein the library is generated on the basis of a first pulse waveform that corresponds to an outer surface of the sample or the sample member and that is included in the sample waveform.
With respect to dependent claim 23, Shen teaches in Fig. 1 wherein the library is generated by a simulation using a reference pulse wave rapid delay line that is set on the basis of the first pulse wave.
With respect to dependent claim 25, in Fig. 1 Shen teaches wherein the first pulse wave corresponds to a main pulse of the terahertz wave, the library is generated on the basis of the first pulse waveform and a second pulse waveform that corresponds to an accompanying pulse included in the terahertz wave to accompany the main pulse of the terahertz wave and that is included in the sample waveform.
With respect to dependent claim 27, in Fig. 1 Shen teaches wherein the accompanying pulse includes a noise pulse.
With respect to dependent claim 28, in Fig. 1 Shen teaches wherein the library is generated by a simulation using a reference pulse wave that is set on the basis of the first and second pulse waves.
With respect to dependent claims 30 – 31, in Fig. 1 and Fig. 3 Shen teaches wherein the first pulse waveform includes a pulse waveform corresponding to the terahertz that is reflected by the outer surface of the sample or the sample member and that is included in the sample waveform and wherein the first pulse waveform includes a pulse waveform that is influenced by a reflectance at the outer surface of the sample or the sample member and that is included in the sample waveform.
With respect to dependent claim 32, as discussed above Shen teaches generating a library and, therefore, Shen teaches wherein the controller is further programmed to generate the library.
With respect to dependent claim 33, in Figs. 1 and 5 Shen teaches wherein
the irradiator irradiates the sample or the sample member with the terahertz wave,
the detector detects the terahertz wave from the sample or the sample member to obtain the sample waveform, the controller is programmed to obtain a waveform information relating to the sample waveform from the detecting device and generates the library by using the waveform information.
With respect to independent claims 35 – 36, as discussed above Shen teaches  inspection method including: an irradiating step at which a terahertz wave is irradiated to a sample in which a plurality of layers are laminated; a detecting step at which the terahertz wave from the sample is detected to obtain a detected waveform; and an estimating step at which a position of a boundary surface of the plurality of layers is estimated on the basis of the detected waveform and a library that indicates an estimated waveform of the terahertz wave from the sample, the library being generated on the basis of a sample waveform that is the detected waveform obtained by irradiating the sample or a sample member with the terahertz wave, the sample member having specifications that are same as those of the sample and a library generation apparatus comprising a controller, the controller being programmed to:

obtain a waveform information relating to a detected waveform of a terahertz wave from a sample or a sample member to which the terahertz wave is irradiated, the sample member having specifications that are same as those of the sample; and generate a library indicating an estimated waveform of the terahertz wave from the sample on the basis of the waveform information.
With respect to independent claim 37, Shen teaches in Fig. 1 and in the second paragraph of the left column on p. 410 a  library generation method including:
an obtaining step at which a waveform information relating to a detected waveform of a terahertz wave from a sample or a sample member to which the terahertz wave is irradiated is obtained, the sample member having specifications that are same as those of the sample; and

With respect to independent claims 38 – 39, Shen is silent with a non-transitory computer readable recording medium on which a computer program allowing a computer to execute the inspection method according to claim 35 is recorded and non-transitory computer readable recording medium on which a computer program allowing a computer to execute the library generation method according to claim 37 is recorded. However, Shen teaches generating library as discussed above. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Shen in order to automatically save desired THz waveforms as elements in a library. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claims 24, 26, 29 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 24, the prior art of record fails to teach or reasonably suggest:
wherein the library is generated by a simulation using a reference pulse wave that is obtained by inverting the first pulse wave.
With respect to dependent claim 26, the prior art of record fails to teach or reasonably suggest:
 wherein a frequency of the accompanying pulse is lower than that of the main pulse.
With respect to dependent claim 29, wherein the library is generated by a simulation using a reference pulse wave that is obtained by inverting the first and second pulse waves.
With respect to dependent claim 34, the prior art of record fails to teach or reasonably suggest:
Wherein the controller is programmed to estimate the position of a first boundary surface of the plurality of layers on the basis of a boundary surface pulse waveform and the library, the boundary surface pulse waveform appearing in the detected waveform to correspond to a second boundary surface of the plurality of layers, the second boundary surface being farther from the outer surface than the first boundary surface is.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/16/2021